             Case 3:16-cr-00440-WHA Document 275 Filed 09/17/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   KATHERINE L. WAWRZYNIAK (CABN 252751)
 5 Assistant United States Attorney

 6          1301 Clay Street, Suite 340S
            Oakland, California 94612
 7          Telephone: (510) 637-3680
            FAX: (510) 637-3724
 8          michelle.kane3@usdoj.gov
            katherine.wawrzyniak@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,       ) No. CR 16-00440 WHA
15                                   )
          Plaintiff,                 ) CERTIFIED TRANSLATION OF LETTER
16                                   )
       v.                            )
17                                   )
     YEVGENIY ALEXANDROVICH NIKULIN, )
18                                   )
          Defendant.                 )
19                                   )
                                     )
20                                   )

21          Attached at Exhibit A is a certified translation of the letter sent from defendant Yevgeniy Nikulin
22 to the Court and filed at docket number 273.

23 DATED: September 17, 2020                             Respectfully submitted,
24                                                       DAVID L. ANDERSON
                                                         United States Attorney
25

26                                                       /s/
                                                         MICHELLE J. KANE
27                                                       KATHERINE L. WAWRZYNIAK
                                                         Assistant United States Attorneys
28

     CERTIFIED TRANSLATION OF LETTER
     CR 16-00440 WHA
Case 3:16-cr-00440-WHA Document 275 Filed 09/17/20 Page 2 of 4




           EXHIBIT A
                 Case 3:16-cr-00440-WHA Document 275 Filed 09/17/20 Page 3 of 4


                 Case 3:16-cr-00440-WHA Document 273 Filed 09/10/20 Page 1 of 2
                                                  FILED                                RECEIVED
                                                 SEP 10 2020                             SEP 10 2020
                                            SUSAN Y. SOONG                            SUSAN Y. SOONG
                                        CLERK U.S. DISTRICT COURT                 CLERK U.S. DISTRICT COURT
                                     NORTHERN DISTRICT OF CALIFORNIA           NORTHERN DISTRICT OF CALIFORNIA

         Dear William Alsup!

       I already wrote you two [illegible] and mailed them, you should have already received and read them, but
unfortunately I, Yevgeniy Nikulin, have not received any permissions or responses yet.

         I remind you that I requested written permission to use a personal gaming device. I also request that my old
gaming console be returned to me, which was taken from me because I was sitting with it and talking on the phone,
what I mean is I went out into the common area from my room and took it to charge it (because I am not allowed to
charge it in my room) and decided on the way to call my parents from the jail’s landline phone. While I was talking, a
guard came up to me and told me to take the gaming console back to my room, which I did. The next day, the guards
came and took my game. I feel this is unlawful and unjust. That is why I request that you give written permission to
use [it] and also [permission] to give me a new gaming console (something like a Nintendo 3DS etc.) (PSP) handheld,
portable. There are lots of different ones. The law allows it.

         I sent the first letter on August 6, the second on August 26, 2020.



Thanks

                                                  Yevgeniy Nikulin

                                                  [Name handwritten in English]

                                                  06 September 2020
Case 3:16-cr-00440-WHA Document 275 Filed 09/17/20 Page 4 of 4

           -00440-WHA Document 273 Filed 09/10/20



                    [Handwritten note in English]




                            RECEIVED
                              SEP 10 2020
                           SUSAN Y. SOONG
                       CLERK U.S. DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
